     Case 3:19-cv-01226-L-AHG Document 80 Filed 04/01/21 PageID.8301 Page 1 of 5



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   MATTHEW JONES, et al.,
                                       Plaintiffs,    Case No.: 3:19-cv-1226-L-AHG
12
13   v.                                               ORDER GRANTING JOINT
                                                      MOTION FOR MODIFICATION OF
14   XAVIER BECERRA, in his official
                                                      SCHEDULING ORDER IN LIGHT
     capacity as Attorney General of the State
15                                                    OF NINTH CIRCUIT ORDER
     of California, et al.,
16                                   Defendants.      [ECF No. 79]
17
18
19         This matter comes before the Court on the parties’ Joint Motion for Modification of
20   Scheduling Order in Light of Ninth Circuit Order. ECF No. 79. The parties seek another
21   extension of the case schedule in this matter, in light of the March 26, 2021 order by the
22   Ninth Circuit Court of Appeals directing the parties to submit supplemental briefing on
23   three questions in the pending interlocutory appeal of this Court’s denial of Plaintiffs’
24   preliminary injunction motion. See ECF No. 78. The parties were order to simultaneously
25   submit supplemental briefs on the three questions by April 16, 2021, and to submit
26   responsive supplemental briefs within ten days after service of the initial brief. Id. Due to
27   these new, pressing deadlines in the appeal, the parties request approximately 60-75 more
28   days to complete fact and expert discovery in this case so that they can focus their attention

                                                1
                                                                                  3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 80 Filed 04/01/21 PageID.8302 Page 2 of 5



1    and resources on the supplemental briefing and subsequent oral argument before the Ninth
2    Circuit. See generally ECF No. 79.
3          Good cause appearing, the Court GRANTS the Joint Motion. The Scheduling Order
4    is hereby AMENDED as follows:
5          1.      No later than June 2, 2021, the parties shall designate their respective
6    experts in writing. The parties must identify any person who may be used at trial to
7    present evidence pursuant to Rules 702, 703 or 705 of the Federal Rules of Evidence.
8    This requirement is not limited to retained experts. The date for exchange of rebuttal
9    experts shall be no later than July 7, 2021. The written designations shall include the
10   name, address and telephone number of each expert and a reasonable summary of the
11   testimony the expert is expected to provide. The list shall also include the normal rates
12   the expert charges for deposition and trial testimony.
13         2.      No later than June 2, 2021, each party shall comply with Rule 26(a)(2)(A)
14   and (B) disclosure provisions. This disclosure requirement applies to all persons retained
15   or specially employed to provide expert testimony, or whose duties as a party's employee
16   regularly involve giving expert testimony. Except as provided in the paragraph below,
17   any party that fails to make these disclosures shall not, absent substantial
18   justification, be permitted to use the undisclosed evidence or testimony at any
19   hearing or at trial. In addition, the court may impose sanctions as permitted by
20   Rule 37(c).
21         3.      No later than July 7, 2021, the parties shall supplement their disclosures
22   regarding contradictory or rebuttal evidence under Rule 26(a)(2)(D).
23         4.      All fact and expert discovery shall be completed by all parties by
24   August 11, 2021. “Completed” means that all discovery under Rules 30-36 of the Federal
25   Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be initiated a
26   sufficient period of time in advance of the cut-off date, so that it may be completed by
27   the cut-off date, taking into account the times for service, notice and response as set forth
28   in the Federal Rules of Civil Procedure. Counsel shall promptly and in good faith meet

                                                2
                                                                                  3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 80 Filed 04/01/21 PageID.8303 Page 3 of 5



1    and confer with regard to all discovery disputes in compliance with Local Rule
2    26.1(a). A failure to comply in this regard will result in a waiver of a party’s discovery
3    issue. Absent an order of the court, no stipulation continuing or altering this
4    requirement will be recognized by the court. The Court expects counsel to make every
5    effort to resolve all disputes without court intervention through the meet and confer
6    process. If the parties reach an impasse on any discovery issue, the movant must e-mail
7    chambers at efile_goddard@casd.uscourts.gov no later than 45 days after the date of
8    service of the written discovery response that is in dispute, seeking a telephonic conference
9    with the Court to discuss the discovery dispute. The email must include: (1) at least three
10   proposed times mutually agreed upon by the parties for the telephonic conference; (2) a
11   neutral statement of the dispute; and (3) one sentence describing (not arguing) each parties’
12   position. The movant must copy opposing counsel on the email. No discovery motion may
13   be filed until the Court has conducted its pre-motion telephonic conference, unless the
14   movant has obtained leave of Court.
15         5.     Except for motions in limine, all pretrial motions must be filed no later than
16   September 22, 2021. Counsel for the moving party must obtain a motion hearing date
17   from the law clerk of the judge who will hear the motion. The period of time between the
18   date of requesting a motion date and the hearing date typically exceeds 30 days. Failure to
19   make a timely request for a motion date may result in the motion not being heard. Motion
20   briefing must comply with all applicable Rules, Local Rules, Standing Order, Chambers
21   Rules and court orders.
22         6.     A    Mandatory      Settlement    Conference     shall   be    conducted      on
23   December 3, 2021 at 9:30 AM in the chambers of Magistrate Judge Allison H. Goddard.
24   Plaintiff must serve on Defendant a written settlement proposal, which must include a
25   specific demand amount, no later than November 12, 2021. The defendant must respond
26   to the plaintiff in writing with a specific offer amount prior to the Meet and Confer
27   discussion. The parties should not file or otherwise copy the Court on these exchanges.
28   Rather, the parties must include their written settlement proposals in their respective

                                               3
                                                                                 3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 80 Filed 04/01/21 PageID.8304 Page 4 of 5



1    Settlement Conference Statements to the Court. Counsel for the parties must meet and
2    confer in person or by phone no later than November 19, 2021. Each party must prepare
3    a Settlement Conference Statement, which will be served on opposing counsel and lodged
4    with the Court no later than November 24, 2021. The Statement must be lodged in .pdf
5    format via email to efile_goddard@casd.uscourts.gov (not filed). The substance of the
6    Settlement Conference Statement must comply fully with Judge Goddard’s Mandatory
7    Settlement Conference Rules (located at https://www.casd.uscourts.gov/Judges/goddard/d
8    ocs/Goddard%20Mandatory%20Settlement%20Conference%20Rules.pdf).                 Each party
9    may also prepare an optional Confidential Settlement Letter for the Court’s review only,
10   to be lodged with the Court no later than November 24, 2021. The Letter must be lodged
11   in .pdf format via email to efile_goddard@casd.uscourts.gov (not filed). Should a party
12   choose to prepare a Letter, the substance of the Settlement Conference Letter must comply
13   fully with Judge Goddard’s Mandatory Settlement Conference Rules. All parties are
14   ordered to read and to fully comply with the Chambers Rules and Mandatory
15   Settlement Conference Rules of Magistrate Judge Allison H. Goddard.
16         7.     No later than December 22, 2021, counsel shall comply with Rule 26(a)(3)
17   pre-trial disclosure requirements. Failure to comply could result in evidence preclusion or
18   other Rule 37 sanctions.
19         8.     No later than January 5, 2022, counsel shall meet and take the action required
20   by Local Rule 16.1(f)(4) with a view to enter into stipulations and agreements to simplify
21   issues for trial. Counsel shall exchange copies and/or display all exhibits other than those
22   to be used for impeachment. The exhibits shall be prepared in accordance with Local Rule
23   16.1(f)(4)(c). Counsel shall note any objections they have to other parties’ Rule 26(a)(3)
24   pretrial disclosures. Counsel shall cooperate in the preparation of the proposed final
25   pretrial conference order.
26         9.     Counsel for plaintiff is responsible for preparing the proposed final pretrial
27   conference order and arranging the meetings of counsel pursuant to Local Rule 16.1(f). No
28   later than January 10, 2022, plaintiff’s counsel must provide opposing counsel with the

                                               4
                                                                                3:19-cv-1226-L-AHG
     Case 3:19-cv-01226-L-AHG Document 80 Filed 04/01/21 PageID.8305 Page 5 of 5



1    draft proposed final pretrial order for review and approval. Opposing counsel must
2    communicate promptly with plaintiff’s counsel concerning any objections to form or
3    content. Both sides shall attempt promptly to resolve their differences, if any, concerning
4    the proposed order.
5          10.    The proposed final pretrial conference order, including objections to Rule
6    26(a)(3) pretrial disclosures, shall be served and lodged with Judge Lorenz no later than
7    January 17, 2022, and shall comply with Local Rule 16.1(f)(6).
8          11.    The Final Pretrial Conference is scheduled on the calendar of the Honorable
9    M. James Lorenz on January 24, 2022 at 11:00 AM. Trial briefs are not required for
10   cases tried to the jury. Leave to file a trial brief for a jury trial must be obtained from Judge
11   Lorenz at the Final Pretrial Conference.
12         12.    Upon parties' request, a post-trial settlement conference before a Magistrate
13   Judge may be held within 30 days of verdict.
14         13.    The dates and times set forth herein will not be modified except for good cause
15   shown.
16         IT IS SO ORDERED.
17
18   Dated: April 1, 2021
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                                     3:19-cv-1226-L-AHG
